                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )      No. 3:20-CR-010
                                                    )
JEFFERY MORGAN SMITH                                )


                              MEMORANDUM AND ORDER

           Now before the court is the defendant’s motion to continue his July 22, 2020 trial

 date. [Doc. 23]. Defense counsel states that a continuance, unspecified in length, is

 needed to advise the defendant of the best possible resolution of this case. Defense

 counsel further reports that such efforts have been hampered by the current COVID-19

 pandemic. According to the motion, the United States does not oppose the requested

 relief.

           The court finds that the ends of justice served by granting the motion outweigh

 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). In light of the reasoning set forth by the defendant, the court finds that

 the failure to grant the motion would deny the defense reasonable time necessary for

 effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The motion requires a delay in the

 proceedings. Therefore, all the time from the filing of the motion to the new trial date is

 excludable as provided by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).




Case 3:20-cr-00010-RLJ-DCP Document 24 Filed 07/08/20 Page 1 of 2 PageID #: 45
       The defendant’s motion [doc. 23] is GRANTED. The trial of this criminal case

 is CONTINUED from July 22, 2020, to Wednesday, September 23, 2020, at 9:00 a.m.

 in Knoxville. The new plea cutoff date is September 2, 2020.

             IT IS SO ORDERED.

                                                     ENTER:



                                                            s/ Leon Jordan
                                                      United States District Judge




                                           2

Case 3:20-cr-00010-RLJ-DCP Document 24 Filed 07/08/20 Page 2 of 2 PageID #: 46
